Sullivan, J.,
concurs in a separate memorandum as follows: We are all in agreement that the matter should be remanded for a hearing. I believe, however, that since the summary of Officer LaSalla’s prior statement given to defendant’s parole officer does not, ipso facto, constitute Rosario material, the focus of such hearing should not be on the effectiveness of counsel insofar as the waiver of defendant’s "right” to move to set aside the conviction on the basis of a Rosario violation is concerned, but rather the circumstances as to how the summary surfaced and, in particular, whether defendant already had access to such document. In my view, only the resolution of these issues will determine whether the summary is actually Rosario material.
Contrary to the majority’s conclusion that the parole officer’s summary constitutes Rosario material, and notwithstanding the prosecutor’s concession at sentencing that it should have been provided at the time of trial, it is clear, on the record before us, that the prosecutor did not receive a copy of the parole officer’s notes until the day of defendant’s sentencing, approximately one month after the verdict. Thus, the statement defendant claims he should have received at trial was not in the prosecutor’s possession, custody or control until after the trial.
Since the parole officer’s notes of Officer LaSalla’s interview were not in the People’s possession, they do not constitute Rosario material. Both sound policy concerns and the statutory structure of the CPL’s discovery sections provide compelling reasons for limiting the scope of the Rosario obligation to prior statements in the prosecutor’s possession or control. For instance, the Jencks Act, the Federal statute from which the Rosario rule is derived, requires that only prior statements which the prosecutor possesses be disclosed. (See, 18 USC § 3500.) Furthermore, while the CPL’s discovery provision requires the prosecutor to "ascertain the existence of’ material which is generally discoverable (CPL 240.20 [2]), its Ro*512sario rule counterpart, CPL 240.45, pointedly omits any such obligation on the prosecutor’s part.
Moreover, there is no practical justification to extend the Rosario doctrine, a reciprocal rule applicable to both sides in a criminal prosecution and grounded in fairness, to any record or notation of the statements of a defense or prosecution witness made to anyone at all. Indeed, defendant’s argument would require that both the prosecutor and defense counsel, in addition to conducting the usual investigation and trial preparation, seek out any notes or written versions of prior unprivileged statements made by any prospective witnesses to parole or probation authorities, family therapists, drug or alcohol counselors, relatives, friends, confidantes or the like. Such a rule, supported, in the case of a prosecutorial lapse in the discharge of that duty, by a penalty of automatic reversal, would effectively immunize some defendants from prosecution, and impose an enormous drain on prosecutorial resources. Not surprisingly, the Court of Appeals has rejected the argument that People v Rosario (9 NY2d 286) should apply to statements outside the prosecutor’s possession or control. (People v Tissois, 72 NY2d 75; see also, People v Fishman, 72 NY2d 884; Matter of Eric W., 68 NY2d 633.)
Pragmatically, as well as logically, Rosario (supra) should not be interpreted to require the People to perform the defendant’s legwork for him, or to obtain material in the possession of an independent third party. Rather, as the Court of Appeals and this court have both held, Rosario only requires the turnover of all prior written statements of prospective prosecution witnesses or recorded accounts thereof in the prosecutor’s actual or constructive possession. (See, People v Fishman, supra; People v Tissois, supra; Matter of Eric W., supra; Matter of Gina C., 138 AD2d 77.)
In Fishman (supra), for example, the Court of Appeals held that untranscribed minutes of a witness’s statement in the sole possession of a court reporter were not Rosario material. Similarly, in Matter of Gina C. (supra), this court declined to extend the Rosario rule to a reporter’s notes of an interview with a prospective prosecution witness. Likewise, a rape victim’s concealed personal written account of the crime, not in the prosecution’s possession or control, was held to be outside the scope of Rosario (supra). (People v Reedy, 70 NY2d 826, 827.) And in Matter of Eric W. (supra), the Court of Appeals excluded from the scope of section 331.4 (1), the Family Court Act’s equivalent of the Rosario requirement, the untranscribed minutes of an earlier proceeding not in the prosecut*513ing agency’s possession. In Tissois (supra), the Court of Appeals refused to extend the Rosario requirement to an interview with a crime victim as reflected in a social worker’s notes, which were not in the prosecutor’s possession or control.
The language employed in the disposition of other cases interpreting CPL 240.45 also confirms that a Rosario violation occurs only on the failure to turn over a prior statement in the prosecutor’s possession at the time of trial. In People v Martinez (71 NY2d 937), notes inadvertently destroyed by a police officer, and of which the prosecutor was unaware until late in the trial, were never produced. In rejecting the argument that reversal was thereby mandated, the court noted that the per se reversible error rule of Rosario (supra) applies only when “the People fail completely to provide the material to the defendant even though they continue to possess it (Supra, at 940 [emphasis added]; see also, People v Jones, 70 NY2d 547, 550 [Rosario applies "if the People are in possession of a statement of their own prospective witness”] [emphasis added].)
The restriction of Rosario (supra) to documents in the People’s possession does not, of course, relieve the prosecutor of the responsibility for producing documents possessed by at least one third party, the police department. That obligation, however, in no way undercuts the rule of Fishman (supra), Reedy (supra) and Matter of Gina C. (supra), since police agencies are part of the criminal law enforcement community, which is considered to be peculiarly within the prosecutor’s control. (See, People v Ranghelle, 69 NY2d 56, 64 [the People have the “burden of locating and producing prior statements of complaining witnesses, filed with police agencies”]; Matter of Gina C., 138 AD2d 77, supra.) Whatever may be the prosecutor’s obligation to produce statements in the possession of local law enforcement agencies, over which he exercises at least some control, no rational basis exists to extend that obligation to material in the possession of a State administrative agency such as the State Division of Parole, which cannot be considered within the control of a local prosecutor by any view.
As with the court stenographer in Fishman (supra), the prosecutor does not have constructive possession or control over documents in the possession of the State parole department. In fact, that department is a totally independent State agency, which, especially in instances where its parole recommendations clash with those of the prosecutor, may often find *514itself in an adversarial position with a local prosecutor. (See, e.g., Prosecutor Questions Parole for Suspect, New York Times, Mar. 12, 1984, at 12, col 6; Charges Fly Over Parolee Held in Officer's Fatal Shooting, New York Times, Feb. 17, 1984, at 1, col 5; Closed Hearing on Parole Sought, New York Times, Jan. 11, 1986, at 28, col 4.) In short, far from being within the constructive control of a local prosecutor, the documents in a defendant’s parole department file are at least as accessible to the defendant as to the prosecutor, if not more so.
Indeed, defendant, who, with counsel, had appeared at the parole revocation hearing a month before his criminal trial even began, had better access to the statement at issue than did the prosecutor. The State Division of Parole is a statutorily created State agency which is legally obligated to provide access to its files to any parolee at risk of having his parole revoked. (See, Executive Law § 259 [1]; 9 NYCRR 8000.5 [c] [1] [ii].) Thus, by law, defendant and his counsel had the right to obtain copies of any document in his "parole case record” before his final revocation hearing, held just one month before his criminal trial. (See, 9 NYCRR 8000.5 [c] [l]-[8].)
At the very least, applicable law requires that a parolee and his assigned attorney be served with written notice of his parole revocation hearing, which must include a copy of "the report of violation of parole” and "identify such other documents and information that are intended to be entered into evidence” at the hearing. (9 NYCRR 8005.18 [c].) Both defendant and his counsel acknowledged at the revocation hearing that they had received this notice. Moreover, the notice of violation form lists Officer LaSalla as a "possible” exhibit. Since hearsay statements of witnesses are admissible at such a hearing (see, 9 NYCRR 8005.2 [a]), it is entirely possible, if not likely, that defendant’s counsel reviewed the Parole Division file and the "undisclosed” hearsay statement in preparation for the hearing. Had defendant moved to set aside the verdict on Rosario grounds, the record might very well have shown that he or his attorney at the revocation hearing had taken advantage of these access provisions and seen the statement well before his criminal trial even began.
Even if neither defendant nor his revocation hearing attorney ever reviewed a copy of the statement, it is clear that, at the very least, they had access to it, upon proper request, long before his criminal trial began. His access was certainly greater than that of the prosecutor, who, insofar as this record discloses, apparently did not have formal notice of the revoca*515tion proceeding, was not served with any relevant documents, and was not responsible for prosecuting the parole violation.
Additionally, knowing that defendant’s parole had been revoked, defendant’s counsel in the criminal proceeding could have contacted the lawyer who had represented him at the hearing, or could himself have sought to obtain the revocation case records. No rule of fairness should require that a prosecutor, who, unlike a defendant and his counsel, receives no formal notice of such a proceeding at all, must obtain and produce records to which a defendant parolee has easy access. Indeed, applying Rosario (supra) in this situation would be an incongruous corollary to a rule which, grounded in fairness, demands production of statements in the prosecutor’s possession because, "ordinarily [defense] counsel would have no knowledge of it and no other means of obtaining it.” (People v Jones, 70 NY2d, supra, at 550.) To apply Rosario to a case such as this where, for all that appears, the prosecutor had no knowledge of the existence of a statement to which defendant had ready access, would hardly promote fairness.
I am persuaded, however, that a hearing to the extent indicated is in order in light of the prosecutor’s statement at sentencing that the parole officer’s summary "should have been provided at the time of trial” and that he "had been dealing with [the parole officer] by telephone”. Perhaps the prosecutor was aware of the contents of the summary at the time of trial even though the summary itself was not received until the day of sentence. Thus, the hearing should be limited to an exploration of this issue as well as defendant’s access to the document. Only if the prosecutor knew of the contents of the summary at the time of trial, and defendant did not have access to said document or its duplicate equivalent (see, People v Ranghelle, 69 NY2d, supra, at 63; People v Consolazio, 40 NY2d 446, 454), would an inquiry into the effectiveness of counsel insofar as a knowing waiver of defendant’s right to move to set aside the conviction on the basis of a Rosario violation be appropriate.
Finally, as noted throughout this concurrence, I do not believe that the parole officer’s summary, without more, constitutes Rosario material. It might be, as already indicated, if the prosecutor had been aware of its contents before or during the trial. There is nothing inconsistent about these two statements, as the majority argues. Thus, a hearing is required to resolve the issue.